FILED
                              NOT FOR PUBLICATION                          DEC 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAIME ANTONIO RODRIGUEZ-                         No. 11-73688
SIERRA, a.k.a. Jaime Rodriguez, a.k.a.
Jaime Anthony Rodriguez, a.k.a. Jaimes           Agency No. A090-183-626
Rodriquez,

               Petitioner,                       MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Jaime Antonio Rodriguez-Sierra, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to remand and dismissing his appeal from an immigration judge’s removal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due

process claims based on ineffective assistance of counsel. Santiago-Rodriguez v.

Holder, 657 F.3d 820, 829 (9th Cir. 2011). We deny in part and dismiss in part the

petition for review.

      Rodriguez-Sierra does not challenge the agency’s finding that he is

removable as an aggravated felon under 8 U.S.C. § 1101(a)(43)(R), and as an alien

convicted of a controlled substance violation under 8 U.S.C. § 1227(a)(2)(B)(i).

His removability on these grounds limits our jurisdiction to constitutional claims

and questions of law. See 8 U.S.C. § 1252(a)(2)(C)-(D).

      The agency did not err in determining that Rodriguez-Sierra did not establish

an ineffective assistance of counsel claim where he did not meet the procedural

requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and

the alleged ineffective assistance is not plain on the face of the record. See Reyes

v. Ashcroft, 358 F.3d 592, 597-98 (9th Cir. 2004).

      Rodriguez-Sierra’s contention concerning a hardship waiver does not raise a

colorable question of law sufficient to invoke the court’s jurisdiction.

      We lack jurisdiction over Rodriguez-Sierra’s remaining contentions because

he failed to raise them before the BIA, and therefore failed to exhaust his

administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.


                                           2                                   11-73688
2004).

     PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                               3                          11-73688